AMENDING AGREEMENT
(MERGER AGREEMENT AND PLAN OF MERGER)
 
THIS AMENDING AGREEMENT is made as of September 7, 2010
 
BETWEEN:
 
MAINLAND RESOURCES, INC., a company existing under the laws of the State of
Nevada, USA
 
(“Mainland”)
 
AND:
 
AMERICAN EXPLORATION CORPORATION, a company existing under the laws of the State
of Nevada, USA
 
(“American Exploration”)
 
WHEREAS:
 
(A) Mainland and American Exploration (each a “Party” and, together, the
“Parties”) have entered into a Merger Agreement and Plan of Merger dated March
22, 2010, as amended by a Letter Agreement dated July 28, 2010 (as so amended,
the “Merger Agreement”) which, subject to certain conditions, contemplates a
merger between the Parties to be effected pursuant to Chapters 78 (Private
Corporations) and 92A – Mergers, Conversions, Exchanges and Domestications, of
the Nevada Revised Statutes, with Mainland as the surviving corporation;
 
(B) Section 7.1 of the Merger Agreement provides for the amendment of the Merger
Agreement in accordance with the terms set forth therein;
 
(C) The Merger Agreement is subject to termination by either Party under Section
7.3 of the Merger Agreement if certain conditions specified in the Merger
Agreement are not satisfied at or before the “Termination Date”, which is
defined in Section 1.1 of the Merger Agreement to mean September 30, 2010, or
such later date as may be mutually agreed by the Parties; and
 
(D) The Parties wish to amend the terms of the Merger Agreement to extend the
Termination Date as described in this Agreement.
 
THIS AGREEMENT WITNESSES that in consideration of the respective covenants and
agreements herein contained, the Parties hereto covenant and agree as follows:
 
Certain Definitions
 
1. Capitalized terms not otherwise herein defined shall have the meaning
ascribed to them in the Merger Agreement.
 
Termination Date
 
2. Section 1.1 of the Merger Agreement is hereby amended to replace “September
30, 2010” with “December 31, 2010” in the definition of “Termination Date”.
 
 
1

--------------------------------------------------------------------------------

 
Amendment
 
3. Except as expressly amended hereby, the Merger Agreement is in all respects
ratified and confirmed and all the terms, conditions, and provisions thereof
shall remain in full force and effect as of the date hereof.
 
Effect of Amendment
 
4. This Amendment shall form a part of the Merger Agreement for all purposes,
and each party thereto and hereto shall be bound hereby. From and after the
execution of this Amendment by the parties hereto, any reference to the Merger
Agreement shall be deemed a reference to the Merger Agreement as amended hereby.
 
Entire Agreement
 
5. This Agreement constitutes the entire agreement between the parties, and
supersedes every previous agreement, communication, expectation, negotiation,
representation or understanding, whether oral or written, express or implied,
statutory or otherwise between the parties, with respect to the subject matter
of this Agreement.  Nothing in this Section 5 will limit or restrict the
effectiveness and validity of any document with respect to the subject matter of
this Agreement that is executed and delivered contemporaneously with or pursuant
to this Agreement.
 
Governing Laws
 
6. This Agreement shall be governed by and construed in accordance with the laws
of the Province of British Columbia and the laws of Canada applicable therein
and shall be treated in all respects as a British Columbia contract.
 
Counterparts
 
7. This Agreement may be executed in any number of counterparts, in original
form or by facsimile, each of which will together, for all purposes, constitute
one and the same instrument, binding on the parties, and each of which will
together be deemed to be an original, notwithstanding that each party is not a
signatory to the same counterpart.
 
Headings
 
8. The descriptive headings of the several Sections of this Amendment were
formulated, used and inserted in this Amendment for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
 
THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement has been executed by the parties effective as
of the day and year first above written.
 
MAINLAND RESOURCES, INC.
By: _____________________________
Name:
Title:
AMERICAN EXPLORATION CORPORATION
By: _____________________________
Name:
Title:

 


 
3

--------------------------------------------------------------------------------

 